DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Claim Objections
Claim 45 is objected to because it is directed to the base station in communication with moving animals which confuses the subject matter of independent. Claim 21 directed to the base station in communication with a ring wearable on a finger. Is the moving animal wearing a ring? Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 22, 27, 36 and 44-48 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Selsor US 2009/0273439.
part of or embedded in rings, watches, other jewelry, clothing and badges) comprising:
a wearable housing configured as a ring, the wearable housing being wearable on a finger (figure 1a and 1b, paragraphs 0034-0038, an RFID and CODEC embedded in a ring and used as an identifying device for the person wearing the ring), 
a transceiver embedded in the wearable housing and configured to receive a first data item, the first data item comprising a first identification number, the transceiver being further configured to transmit a second data item to a base station or other device, the second item being a second identification number (figures 1a, 1b and 1c, paragraphs 0040 and 0066-0069, with receiving the interrogation signal, the ring broadcasts its identity and any other requested information over the RFID antenna to a reader coupled to a computer system, a “base station”), and
a memory configured to store the first data item and the second data item (figure 1c, paragraph 0040, the RFID processing element 1110 with memory stores and retrieves data).
wherein a transmission of data through a connection utilizes a secure connection, the secure connection involving encryption protected transmission of data or involving data being encrypted when stored and requiring decryption by an authorized user (figures 1A, 1B, paragraphs 0034-0038, the RFID device includes a CODEC for secure communications and a processing element for controlling and processing data; the information, related to the specific person wearing the ring is sent and received in signals are encoded or encrypted).



As to claim 27 with respect to claim 21, Selsor teaches the wearable device further comprising a processing unit (figures 1C, paragraphs 0034 and 0040, the device 1100 or ring comprises an RFID 1105, a CODEC and a processing element 1110 for controlling and processing data). 

As to claims 36 and 48 with respect to claim 21, Selsor teaches the wearable housing includes plastic, gold, silver, or a metallic alloy (figure 1A, paragraphs 0013 and 0014, the ring device is placed inside a writ watch, arm bracelet, article of clothing, container carried by a person or a ring; a ring 1060 inherently comprises plastic or non-conductive material so as to work with an inked antenna on the surface).

As to claim 44 with respect to claim 21, Selsor teaches the wearable housing comprising a decorative portion extending from a circular band portion of the ring (figure 1A, paragraph 0037, a ring 1060 having a compartment wherein an identifying device 1100 is housed).

As to claim 45 with respect to claim 21, Selsor teaches wherein the base station senses, logs, and communicates data between moving animals (figure 1B, paragraph 0038, the device 1100 is made to communicate when the person/ device is within a pre-specified distance from the reader 1130).

As to claim 46 with respect to claim 21, Selsor teaches the base station communicates with a network (figure 1B, paragraph 0038, the RFID in the device 1100 transmits, receives and processes data or information exchanged with a reader connected to a computer 1140).


Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selsor US 2009/0273439 in view of Lam US 9,265,310.
As to claims 23 and 24 with respect to claim 1, Selsor teaches the wearable device comprising a battery but is silent to the device further comprising a unit for charging the battery using an inductive charger or a direct current from a charging station.
Lam teaches three embodiments for a wireless headset 902 integrated with a ring portion 914, figures 9a-9c, column 15, lines 45 to column 16, line 45. Lam teaches a rechargeable battery can be integrated in the headset or ring or both which is charged via a port integrated with the ring when coupled to a charging adapter or wireless charging may be employed, column 15, line 54 to column 16, line 7.
Since Lam teaches jewelry adapted to charge the battery for wireless communication, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the ring system of Selsor to include the charge port of Lam to charge the rechargeable battery.


s 37 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selsor US 2009/0273439 in view of Brule US 2015/0178532.
	As to claims 37 and 47 with respect to claim 21, Selsor teaches the RFID system employs a transceiver and coil antenna that is part of or embedded in a ring including housed in a compartment of the ring, figure 1a, but is silent to the transceiver uses the band as an antenna for receiving or transmitting data or receiving inductive energy. 
	Brule teaches a device in the form of an ornamental piece of jewelry such as a ring comprising an Bluetooth block 40, a RFID block 50, input/ output block 30, a sensor block 60, flash memory 120 and energy sources 80 to communicate through a smart card reader to a base station computer 344, figures 1 and 3a, paragraphs 0070-0072. Brule teaches the device is worn by the main user 342 and may be used in several modes where the Bluetooth function may be used for a mouse, headset or home automation control mode and the RFID subsystem may be used in a lock system or controlled passage mode, figures 3 and 3a, paragraph 0073-0101. Brule also discloses the RFID portion of the ring is coupled to a tuning capacitor and a loop antenna, where the antenna and circuits are embedded or totally encapsulated in a ring shaped mold or applied to a Mylar or other polymer flexible circuit that can be trimmed to adjust the size of the circuit to fit within the desired ring size, figures 5-8, paragraphs 0129-0136.
	Since the RFID system configured on a ring requires an antenna, it would have been obvious to one or ordinary skill before the effective filing date of the claimed invention to modify the antenna in the Ring of Selsor with the ring antenna of Brule to provide a tuned and efficient ring antenna operating at the same frequency as a near field antenna signal being transmitted from an RFID reader.


Allowable Subject Matter
Claims 25, 26, 28-35, 38-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/BLANE J JACKSON/Primary Examiner, Art Unit 2644